Citation Nr: 1750611	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  04-21 802 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a kidney disorder, to include as secondary to hypertension.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected dysthymic disorder with anxiety symptoms.

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected dysthymic disorder with anxiety symptoms.

5.  Entitlement to an initial rating excess of 30 percent prior to March 4, 2016, and in excess of 70 percent thereafter, for the service-connected dysthymic disorder with anxiety symptoms.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

7.  Entitlement to an effective date prior to November 12, 2002, for the award of service connection for the right lower extremity disability characterized as shin splints.

8.  Entitlement to an effective date prior to November 12, 2002, for the award of service connection for the left lower extremity disability characterized as shin splints.

9.  Entitlement to an initial rating in excess of 10 percent for the service-connected right lower extremity disability characterized as shin splints.

10.  Entitlement to an initial rating in excess of 10 percent for the service-connected left lower extremity disability characterized as shin splints.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2003, September 2007, August 2011, and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2003, the RO, in pertinent part, denied the claims for service connection for hypertension and declined to reopen a previously denied claim for service connection for a leg disability.  The Veteran perfected an appeal as to both claims.  

In September 2007, the RO granted service connection for dysthymic disorder with anxiety symptoms and assigned an initial 30 percent disability evaluation, effective November 12, 2002.

In March 2008, the Board reopened the claim for service connection for a disability of the lower extremities and remanded it for further development.  In the same decision, the Board denied service connection for peripheral neuropathy of the lower extremities, a decision which has not since been appealed.  Following the remand development, the Board issued a decision in January 2011 denying service connection for hypertension and for a bilateral leg disorder.  The Veteran appealed the Board's denial of these claim to the Court of Appeals for Veterans Claims (Court).  In July 2011, the Court granted an order based upon a joint motion of the parties to vacate and remand the Board's 2011 decision.  In March 2012, the Board remanded the hypertension and leg issues for action in accordance with the joint motion.

In August 2011, the RO denied service connection for erectile dysfunction and for a sleep disorder.  The Veteran perfected an appeal as to both claims.

In December 2012, the RO denied service connection for a kidney disorder.  The Veteran also perfected an appeal as to this claim

In April 2014, the Board issued a decision denying service connection for a leg disability and for a rating in excess of 30 percent for dysthymic disorder.  At this time, the Board also remanded the matters related to hypertension, erectile dysfunction, a sleep disorder and a kidney disorder.  The Veteran appealed the Board's denial of service connection for the legs and the denial of an increased initial rating for dysthymic disorder to the Court and in October 2014, the Court granted an order based upon a joint motion of the parties to vacate and remand the Board's 2014 decision.  
In October 2015, the Board remanded the issues related to service connection for a leg disability and an increased initial rating for the dysthymic disorder for action in accordance with the joint motion.  The Board also recognized the matter of entitlement to a TDIU as part and parcel of the dysthymic disorder rating under Rice v. Shinseki, 22 Vet. App. 477 (2009).

In May 2016, the RO awarded a 70 percent rating for dysthymic disorder, effective March 4, 2016.  Because the Veteran continues to contend the 70 percent rating is warranted throughout the pendency of the claim, and has not indicated satisfaction with the 70 percent assigned, the appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).  

The May 2016 rating decision also awarded service connection for right lower extremity and left lower extremity shin splints, awarding an initial rating of 10 percent for each lower extremity, effective November 2, 2002.  Thus, the matter of whether service connection is warranted for lower extremity disabilities is no longer before the Board.  However, the Board recognizes the Veteran's December 2016 notice of disagreement related to the effective date assigned, as well as with the rating assigned, including the characterization of the disability and therefore, the rating code.  These matters are not yet perfected and are not within the Board's jurisdiction, but are addressed in the remand below in order to afford the Veteran all applicable due process.  The Board also notes the Veteran's notice of disagreement included the issue of entitlement to a TDIU.  However, this issue is already a part of the Veteran's active appeal; thus, it need not be remanded for the purposes of a statement of the case.

The issues of entitlement to service connection for a kidney disorder and for a sleep disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran has hypertension. 

2.  The Veteran's hypertension was noted in service and he has experienced symptoms related to hypertension since his discharge from service.  

3.  The Veteran's erectile dysfunction is shown to have been as likely as not caused by his service connected psychiatric disorder and his now-service connected hypertension.

4.  Throughout the pendency of this claim the Veteran's service-connected dysthymic disorder with anxiety symptoms caused occupational and social impairment with deficiencies in most areas, but did not cause total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

3.  The criteria for an initial rating of 70 percent, but no higher, for dysthymic disorder with anxiety symptoms are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.130, DC 9433 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Hypertension

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease, such as hypertension, is shown as such in service or during the presumptive period for chronic diseases, subsequent manifestations of the same chronic disease are generally service connected.  Entitlement to service connection based on chronicity pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases, one of which is hypertension in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

In the present case, the Board finds that the Veteran has hypertension.  It is shown in his VA and private treatment records throughout the pendency of this claim, as well as confirmed at the time of the May 2007, April 2009, August 2012, and March 2016 examinations.  Hypertension is expressly recognized as a chronic disease under 38 C.F.R. § 3.309(a) (2017).

Although there is some question as to whether the Veteran's hypertension diagnosis was definitively made during his service, his service treatment records show record of a 1970 hypertension workup with an indication of "hypertension - probably wt related," with blood pressure readings of 154/98 and 150/100 at that time.  His blood pressure was also elevated at the time of his separation.  Moreover, the record contains credible evidence of continuity of symptomatology related to hypertension ever since with evidence showing hypertension in private treatment records in the 1980s and in both VA and private records since.   

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for hypertension, pursuant to the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b), have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).

Erectile Dysfunction

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  38 C.F.R. § 3.310(b).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran filed a claim for erectile dysfunction in February 2011 and claimed it is secondary to his service-connected psychiatric disorder.  A July 2011 VA examiner confirmed the presence of erectile dysfunction, noting it was diagnosed three to four years prior.  The examiner concluded the Veteran's erectile dysfunction is mostly likely organic in nature and it is not at least as likely as not attributable to his chronic renal failure, and not caused by or related to his active service or any service connected condition, and not aggravated in any measurable way by a service-connected condition.  The examiner stated that no medical literature that supports that dysthymic disorder causes or aggravates erectile dysfunction.  However, in October 2011, the Veteran submitted an internet article related to the causes of erectile dysfunction.  This article lists psychological causes as one of the two main causes for erectile dysfunction, clearly suggesting this disorder may be caused by anxiety and depression.  This article also indicates that hypertension and kidney failure are also potential causes for erectile dysfunction.

In March 2016, a VA examiner opined that the Veteran's erectile dysfunction is less likely than not proximately due to or the result of the Veteran's service-connected psychiatric disorder "based on medical records containing numerous clinical notes reporting of CAD, HTN, depression, diabetic neuropathy, nephropathy, renal insufficiency with medications which all conditions with treatment can cause erectile dysfunction."  This reasoning is unclear given the Veteran's service connected psychiatric disorder is shown in the record to at times have manifested as a depressive state.  Moreover, the Veteran's hypertension is now also service connected.  The examiner clearly indicated that both of these can cause erectile dysfunction.  

The examiner also suggested that the current severity of the Veteran's erectile dysfunction is not greater than the baseline level of the disability.  However, in explanation, the examiner only stated that the Veteran's erectile dysfunction is shown in medical records as earlier as 2004.  No further explanation was provided.  The Board notes that the Veteran's psychiatric disorder is a service connected disability since November 2002, two years prior to this examiner noted was the onset of erectile dysfunction.  Further, on the male reproductive organ conditions disabilities benefits questionnaire, the examiner indicated that neither the Veteran's electronic file, nor any other records were reviewed and no physical examination took place.  For these varied reasons, the 2016 examiner's negative nexus opinion lacks probative value.

In sum, a VA examiner has clearly suggested that the Veteran's now service-connected hypertension and his service connected psychiatric disorder have potentially caused his erectile dysfunction.  Further, the Veteran and his representative have submitted medical articles showing these service-connected disorders as potential causes for erectile dysfunction.  It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for erectile dysfunction, pursuant to the provisions of 38 C.F.R. § 3.310, have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).

Rating - Psychiatric Disorder

Duties to Notify and Assist

The Veteran's appeal arises from the Veteran's disagreement with the initial rating assigned following the award of service connection for dysthymic disorder.  A notice letter was mailed to the Veteran in November 2002, prior to the grant of service connection.  VA has no further obligation to provided more notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2017).  Once service connection is granted, the claim is substantiated, and further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs), and post-service medical records, including records from the Social Security Administration, has been completed.  The Veteran was afforded appropriate and adequate VA examinations related to his mental disorder, most recently in March 2016.  The Veteran has not suggested and the record does not show a worsening in his mental disorder since that time.  The Board finds no reason to remand this issue for an additional examination.

Finally, the Board notes that neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, and the medical evidence cited below.

The Veteran is competent to testify regarding the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability on appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

Under the applicable rating criteria for mental disorders, including the Veteran's service-connected dysthymic disorder with anxiety symptoms, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

The maximum rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  

A veteran may only qualify for a given initial or increased rating based on mental disorder by demonstrating the particular symptoms associated with that percentage in the rating criteria, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for that rating.  Id.; 38 C.F.R. § 4.130. 

Effective August 4, 2014, VA promulgated an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated DSM references by deleting references to the DSM-IV and DSM-IV Text Revision and replacing them with references to the updated version, the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  79 Fed. Reg. 45,093-02 (Aug. 4, 2014).  This rule expressly states that its provisions do not apply to claims that have been certified to or were pending before the Board, the Court of Appeals for Veterans Claims, or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014.  Accordingly, because the Veteran's appeal was certified to the Board on July 22, 2004, the DSM-IV version applies in this case. See July 2004 VA Form 8.  

Again, the Veteran was initially awarded service connection for dysthymic disorder, chronic, with anxiety symptoms, by way of a September 2007 rating decision.  A 30 percent initial rating was assigned effective November 12, 2002.  During the pendency of the appeal for a higher initial rating, a May 2016 rating decision was issued, at which time the rating was increased to 70 percent, effective March 4, 2016.  Thus, the question on appeal with whether a rating in excess of 30 percent is warranted prior to March 4, 2016, and whether a rating in excess of 70 percent is warranted thereafter.  

Private mental health records dated from May 2003 to June 2003 show that the Veteran reported a history of brief periods of depression lasting from two days up to two weeks at least once per month.  He also reported a problem with anger and his tendency to yell at his wife.  He had recently been in jail because of a domestic violence incident.  The Veteran had been married to his fourth wife since 1984.  He denied any homicidal ideation, but acknowledged having passing thoughts of death. He denied having a close family or friendships and did not socialize.  He reportedly was not working because of physical disabilities.  He described being obsessive and compulsive about placing things in a certain order in the house.  It was noted that the Veteran was casually but neatly dressed and groomed.  His speech was rambling at times and over-inclusive.  Mood was depressed with anxious affect.  The Veteran denied perceptual disturbances.  He was fully oriented.  Memory appeared to be intact.  Insight and judgment were fair, with the examiner noting "significant difficulties in coping skills."  There was no evidence of a thought disorder.  The Veteran was assigned Global Assessment of Functioning (GAF) scores of 50 and 55 during this time period.  The GAF score was used prior to the implementation of the DSM-V and is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with peers or co-workers).

The Veteran's treating physician subsequently prescribed Zoloft, after which the Veteran and his wife reported less depression and irritability.

An April 2004 VA treatment record shows that the Veteran reported being "always depressed." 

VA mental health records dated from June 2005 to July 2006 show that the Veteran reportedly had thoughts of death, but no plans.  He took anti-anxiety and anti-depressant medications.  He had four adult children and was in touch with all of them.  His wife was supportive, but he did not get along well with his siblings.  He reportedly did not like being around people and he reported having one friend for the past 30 years.  The Veteran had trouble controlling his anger and described instances of "road rage."  The Veteran was assigned a GAF score of 55 in July 2006.

The Veteran underwent VA examination in May 2007.  At this time, he reported "a pervasive feeling of being sad, hopeless, and helpless."  He also had episodes of irritability and anxiety, as well as past problems with anger control.  He reported difficulty establishing and maintaining effective work and social relationships in the past.  He noted that past counseling and therapy had helped him "cope and deal with his anger."  He had no interest or motivation in his daily activities.  He did not socialize and had no hobbies or interests.  He spent most of his time at home.  The Veteran reported a long history of depression.  He had been part of a depression study for the past year, but felt the same.  Upon examination, the Veteran was casually dressed, neat, and fairly groomed.  There was no evidence of psychosis.  He was alert and oriented.  He denied delusions and paranoia.  His mood was dysphoric with an anxious affect.  He denied any suicidal or homicidal ideations.  Cognitive function was intact.  Insight and judgment were fair.  The examiner assigned a GAF score of 57 to 60.  He noted that the Veteran's continuing problems with chronic depression and anxiety impaired his capacity to be reliable and productive at his job.  The examiner opined that the Veteran "is not able to maintain a productive and gainful employment at this time."

In March 2008, the Veteran claimed that he had been "too uncertain to express the true depth of what I feel" to the May 2007 VA examiner.  He stated that he never answered the telephone because he had no desire to talk to anyone.  He had "little to no contact" with his children and grandchildren.  He reported that after being charged with domestic violence years earlier, his wife had a panic alarm installed in their house.  He had tried counseling, but claimed "it was of little to no use." 

The Veteran next underwent VA examination in June 2009.  At this time, he reported trouble concentrating and remembering.  He was "too obsessed with everything" and noted that things needed to be done a certain way at home.  He had an explosive temper, and the medications did not change anything.  The Veteran noted that he and his wife got along well.  He did not have a relationship with his two daughters, and did not see his one son very often.  He did not see his brothers.  He had no friends or acquaintances.  The Veteran spent his time sleeping and watching television, although he occasionally did yard work.  Upon examination, the Veteran was well-groomed, friendly, and cooperative.  His mood was mildly anxious and depressed with restricted affect.  His thought processes and communication showed no impairment.  He was tense and mildly agitated at times.  He was fully oriented.  He denied suicidal or homicidal ideations and delusions.  Attention, memory, and judgment were normal.  Psychological testing suggested over endorsement of psychiatric symptoms.  The examiner assigned a GAF score of 65 for the dysthymic disorder, but noted that the score was speculative due to the results of objective testing.  A GAF score of 65 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

VA treatment records from October 2008 to August 2009 show that the Veteran reported thoughts of suicide and panic attacks.  He was angry "all the time."  He felt isolated and had no intimacy with his wife.  He was not motivated to fish or shoot. GAF scores of 50 and 55 were assigned.  His wife reported that his mood had improved due to the medications, although the Veteran reportedly did not notice a difference.  He did, however, report better control of his temper.

A February 2010 VA treatment record indicates that the Veteran was "doing about the same."  He had no hobbies.  His only friend had recently died.  He felt that he did not need friends since he just stayed home all the time.  He reported that his road rage was better on medication, and that he "would be even more depressed" were it not for the medication.  Upon examination, the Veteran was fully oriented. Affect was mildly dysthymic, but reactive.  Speech was goal directed.  He denied any hallucinations or ideations.  Judgment and insight were fair to good.  The examiner diagnosed dysthymic disorder, chronic, and anxiety/panic attacks.  A GAF score of 55 was assigned at this time.

June 2011 correspondence from the Veteran's representative show the Veteran's report of ongoing worsening of his psychiatric disability.  October 2012 VA records show the Veteran was staying with this son and daughter-in-law following the death of his wife.  In addition to experiencing bereavement symptoms, the Veteran was noted as having a serious, controlled affect and goal directed speech.  He reported experiencing panic attacks, although a frequency was not noted.  A GAF score of 55 was assigned.  November 2015 VA mental health treatment notes show the Veteran had stopped seeing his nephrologist for the care of his kidney disorder after this wife's death, because he wanted to die.  The Veteran continued to live with his son and daughter-in-law and he reported helping and spending time with his grandson, as well as volunteering.  At the time of this evaluation he had goal directed speech and serious, but controlled affect.  He reported being fearful of losing control while volunteering.  A GAF score of 55 was again assigned.

The Veteran most recently underwent VA examination in March 2016.  At this time, the examiner diagnosed the Veteran with Major Depressive Disorder and characterized the Veteran as having occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  At this time, he reported stopping his volunteer work because he could not work with the people.  He reported that he is not suicidal, but that he does not care and he does not do anything.  He reported irritability with road rage and that he is angry all the time.  He indicated, "It's like I'm just sitting and waiting to die."  The examiner indicated his symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and an inability to establish and maintain effective relationships.  The examiner opined that the Veteran does not appear to pose any threat of danger or injury to self or others and that his psychiatric disorder is not manifested by any other symptoms than those listed. 

In a July 2016 statement, the Veteran's representative reported on a conversation with the Veteran.  The Veteran confirmed that there was no recent worsening of his psychiatric condition, but that his symptoms have always been as bad as they are now.  He reported his difficulty working and anxious nature in crowds and his tendency not to leave home has existed since 1990.  The Board recognizes this statement as consistent with the report of symptoms throughout the pendency of this claim, as summarized above.

In sum, throughout the pendency of this claim, the Veteran has reported and the medical evidence has shown frequent ongoing depression and anxiety symptoms altering the pattern of the Veteran's day to day life.  He is isolated and also has reported ongoing irritability.  While there is not evidence of violent episodes, the Veteran has described altering his behavior into a state of isolation in order to avoid losing his temper due to his irritability.  Also, while there has not been intent of suicide indicated, several times throughout the pendency of the claim, the Veteran reported a desire to die or waiting to die.  Throughout the claim, he reported an inability to deal with people and poor relationships with people within his family, as well as no relationships outside of his family, but for one friend reported one time.  Again, the Veteran has stated, and the evidence seems to confirm, that his symptoms have been consistent throughout the period of the claim.  The Board finds that these symptoms can be likened to occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking and mood, due to such symptoms as near-continuous depression affecting his ability to function independently, appropriately and effectively; altered behavior due to the feeling of impaired impulse control that could lead to unprovoked periods of irritability; difficulty adapting to stressful circumstances; and because the only relationships he reported were that of his wife and one of his three children, the Veteran also seems unable to establish and maintain effective relationships, both within and outside his immediate family.  Each of these are criteria for a 70 percent rating for the Veteran's psychiatric disorder.  

Although the Veteran does not have every symptom listed under the criteria for a 70 percent rating that is not what is required.  A veteran may only qualify for a given initial or increased rating based on mental disorder by demonstrating the particular symptoms associated with that percentage in the rating criteria, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for that rating.  Id.; 38 C.F.R. § 4.130.  The Board finds the severity of his symptoms throughout the pendency of this claim most closely approximate occupational and social impairment, with deficiencies in most areas.  Thus, a 70 percent initial rating is warranted for the entire period on appeal.

However, the evidence of record does not support a rating of 100 percent, the only higher disability evaluation available.  At no time has the Veteran, a VA examiner or a clinical treatment provider suggested that the Veteran's symptoms cause total occupational and social impairment.  The Veteran has suggested he is unable to work due to his psychiatric symptoms, as well as due to a combination of his psychiatric and physical disabilities.  This is considered in the review of the TDIU claim, discussed in the remand below.  However, when considering the evidence shown throughout the pendency of the claim for an increased initial rating for the psychiatric disorder, the evidence does not suggest that the Veteran experiences total and social impairment.  There is no showing of gross impairment in his thought process; rather, he is largely described as having goal oriented thinking.  There is no suggestion in any of his treatment records, examination reports or lay statements that he experiences delusions or hallucinations, grossly inappropriate behavior, a persistent danger or hurting himself or others, any inability to perform his activities of daily living, disorientation to time or place, memory loss for names of close relatives, his own occupation or his own name, or any other symptom indicative of total occupational and social impairment.  Thus, a 100 percent rating for the Veteran's service-connected psychiatric disorder under the General Rating Formula for Mental Disorders is not warranted at any time during this longstanding claim.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating than that assigned herein under any applicable diagnostic code.  Consideration has been given to assigning staged ratings; however, at no time during the period in question has the Veteran's PTSD warranted more than the 70 percent rating being assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record with regard to the disability at issue.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for hypertension is granted.

Service connection for erectile dysfunction is granted.

An initial rating of 70 percent, but no higher, for dysthymic disorder with anxiety symptoms is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

Although the Board sincerely regrets additional delay, a remand is necessary to afford the Veteran due process of law and to ensure that there is a complete record upon which to decide the Veteran's appeal, so as that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

VA Examinations

Kidney Disorder

The Veteran claimed service connection for a kidney disorder in October 2011 and alleged that his kidney disorder is causally connected to his hypertension, which by virtue of the decision above is now service connected.

March 2006 private treatment records show the presence of renal insufficiency with a noted diagnosis of diabetic nephrology.  The treatment record includes a notation that the Veteran's "BP has been on the lower side."  He was noted to have chronic renal failure (CRF) and his creatinine was up to 2.0, which was noted as possibly "due to fluid depleted status that is manifested by a drop in BP."  Ongoing treatment records with this same physician show treatment for the renal insufficiency alongside treatment monitoring the Veteran's hypertension.  See records from Pensacola Nephrology dated 2004 to 2011.  More recent VA treatment records continue to list the diagnosis as diabetic nephrology.  An October 2014 VA treatment record shows the Veteran was to "continue renal protective meds for HTN: Losartan and Fosinopril."  Thus, the medical evidence shows a close relationship between the Veteran's diabetic nephrology and his now service-connected hypertension.  To date, no opinion has been obtained to assess whether the Veteran's kidney disorder is proximately due to or aggravated by the now service connected hypertension.  An opinion is needed in order to decide this claim; thus, a remand is warranted.  38 C.F.R. § 3.159(c)(4) (2017); also see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Sleep Disorder

The Veteran filed his claim for a sleep disorder in February 2011.  The medical evidence of record shows the presence of obstructive sleep apnea throughout the pendency of this claim.  Prior to his claim, in May 2004, the Veteran's private physician, Dr. S. was evaluating the Veteran's sleep disorder.  A sleep study was suggested, as well as change in medication, to help with this sleep.  The physician noted, "I will not change his Zoloft at the present time."  As Zoloft is a medication used to treat psychiatric disorder, the Board recognizes this record as at least some suggestion that the medication used for the Veteran's service-connected dysthymic disorder with anxiety may have some impact on his claimed sleep disorder.  Another note the same month indicates the Veteran was on "Zoloft recently for depression and panic attacks that occur in his sleep."  

A July 2011 VA examiner confirmed the presence of severe obstructive sleep apnea and found it not related to or caused by the Veteran's service or by any service connected condition, and not aggravated in any measurable way by any service connected condition.  The examiner stated that no medical literature that supports that dysthymic disorder causes or aggravates obstructive sleep apnea.  However, in October 2011, the Veteran submitted an internet article from the National Sleep Foundation entitled "Depression and Sleep," which discusses the potential causative relationship between depression and a person's sleep habits.

In March 2016, a VA examiner confirmed the presence of obstructive sleep apnea and suggested it initially was diagnosed in 2000.  The Veteran confirmed the condition is presently controlled through the use of a CPAP.  The examiner then inconsistently first checked a box "yes" to indicate that the claimed sleep apnea was at least as likely as not aggravated beyond its natural progression by a service-connected condition, but then stated, "Based on the etiology of sleep apnea, there is no possible way for psychiatric condition to aggravate sleep apnea given the condition is a physical obstruction or instability of the respiratory control center, not behavior deficit."  The examiner also opined that the Veteran's sleep apnea is less likely as not proximately due to or the result of the Veteran's psychiatric condition, because of "numerous medical literature reporting sleep apnea is a physical obstruction causing breathing abnormality and not the result of a psychiatric condition."  In July 2016, the Veteran's representative submitted a second article suggesting a causal connection between psychiatric disorders and sleep apnea.

The Board finds that new opinion is needed in order to address the evidence of record, including the 2004 notations related to Zoloft while considering the Veteran's sleep apnea, as well as the two articles showing a potential connection between sleep disorders and psychiatric disabilities.  38 C.F.R. § 3.149(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

TDIU

The Veteran contends he is unemployable due to his service-connected disabilities.  In a July 2016 statement, the Veteran's representative suggested he is unemployable due to his service-connected psychiatric disorder alone.  However, in December 2016, the Veteran's representative submitted a statement, and in January 2017, the Veteran completed a VA Form 21-8940, both of which alleged unemployability due to a combination of the service-connected psychiatric and lower extremity disabilities.  

The Veteran has not been afforded a single opinion addressing the collective impact of his service-connected disabilities on his employability.  VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  However, following and taking note of the Federal Circuit's decision in Geib, the Court stated in Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board.  Here, the Board finds that such an opinion is needed in order to decide the Veteran's claim.  The Board finds that an opinion considering the combined impact of the Veteran's various service connected disabilities on his employability is warranted in this case.  On remand, the RO is directed to undertake appropriate development to ascertain the impact of his service-connected disabilities, alone, on his activities of daily living and occupational ability.

Moreover, the claim for a TDIU is inextricably intertwined with the other claims being remanded as the evidence received in connection with, and the determination on, such claims could materially affect the outcome of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, consideration of the appeal for a TDIU must be deferred pending resolution of the other issues remaining on appeal.

Statement of the Case

Lower Extremity Ratings and Effective Dates

In May 2016, the RO issued a rating decision awarding service connection for right lower extremity and left lower extremity shin splints and assigned a 10 percent initial rating for each with an effective date of November 12, 2002.  In December 2016, the Veteran filed a VA Form 21-0958, Notice of Disagreement.  He indicated disagreement with the initial rating assigned for each lower extremity, arguing that they should be characterized as anterior compartment syndrome and rated higher.  The Veteran also indicated disagreement with the effective date assigned for the award of service connection for both lower extremities.  The RO, however, has never issued a statement of the case as to these issues.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issues related to the initial ratings and effective dates for the right and left lower extremity disabilities.  The Veteran must be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on these issues to secure appellate review by this Board.

Records

On remand, all ongoing, pertinent treatment records related to the matters remaining on appeal should be associated with the record before the Board.  38 C.F.R. § 3.159(c) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the Veteran addressing the issues of entitlement to an initial rating in excess of 10 percent for the right and left lower extremity disabilities, and entitlement to an effective date prior to November 12, 2002, for the award of service connection for the right and left lower extremity disabilities.  The Veteran is reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2017).

2.  Obtain and associate with the record before the Board any ongoing VA and/or private treatment records related to the disabilities remaining on appeal.

3.  Obtain an opinion from a VA examiner or other qualified medical professional to assess whether any kidney disorder present during the pendency of this claim is due to or aggravated by the Veteran's now service connected hypertension.  The examiner should indicate that the claims file, including the Board Remand, was reviewed.  If the medical professional providing the opinion determines that an examination is needed, the RO or AOJ should arrange for a VA examination as to the Veteran's claim for service connection for a kidney disorder.

The examiner must provide reasons for any opinion and address all relevant medical and lay evidence, to include the Veteran's statements provided.  The examiner should also discuss the medical findings noted in the narrative portion of this remand, above, which tend to show a relationship between the Veteran's medications for hypertension and his renal failure.

4.  Obtain a supplemental opinion from the May 2016 VA examiner or other qualified medical professional to assess whether any sleep disorder present during the pendency of this claim is due to or aggravated by the Veteran's service connected psychiatric disorder.  The examiner should indicate that the claims file, including the Board Remand, was reviewed.  If the examiner determines that a new examination is needed, the RO or AOJ should arrange for a new VA examination as to the Veteran's claim for service connection for a sleep disorder.

The examiner must provide reasons for any opinion and address all relevant medical and lay evidence, to include the Veteran's statements provided.  The examiner should also discuss the medical findings and the internet articles noted in the narrative portion of this remand, above, which suggest a potential relationship between the Veteran's service connected psychiatric disorder and his claimed sleep disorder.

5.  Obtain an opinion from a medical professional qualified to evaluate the impact of the Veteran's service-connected disabilities, when considered in the aggregate, on his ability to secure and maintain substantially gainful employment in light of his education and work history.  A complete rationale should be given for all opinions and conclusions expressed. 

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


